DETAILED ACTION
This is a non-final Office action in response to the RCE filed 11/09/2021.

Status of Claims
Claims 23-42 are pending;
Claims 1-22 have been cancelled; claims 23-42 are currently amended;
Claims 23-38 and 40-42 are rejected; claim 39 is objected to. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 11/09/2021 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Claim Objections
Claims 23-42 are objected to because of the following informalities:
Claim 23, line 19, "and nut" appears to be --and a nut--.  See claim 23, line 20.
Claims 24-33, line 1, "The the" appears to be --The--.
Claim 27, line 2, the applicant is advised to change "the front side" to --the front side of the hanging beam--.
Claim 34, line 19, "and nut" appears to be --and a nut--.  See claim 34, line 22.
Claim 34, line 20, "mechanism, and" appears to be --mechanism; and--.
Claim 34, line 20, "a leveling controller" should be arranged in a new line.
Claims 35-42, line 1, "The the" appears to be --The--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 40, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, it is recited in lines 2-4, "wherein each group comprises four hooks, two hooks from the first plurality of hooks on the front side of the hanging beam and two hooks from the second plurality of hooks on the back side of the hanging beam."  It is not clear as to how the "four hooks" are related to the "two hooks from the first plurality of hooks on the front side of the hanging beam" and the "two hooks from the second plurality of hooks on the back side of the hanging beam."  Do the "four hooks" include the "two hooks from the first plurality of hooks on the front side of the hanging beam" and the "two hooks from the second plurality of hooks on the back side of the hanging beam"?  Or does each group comprise the "four hooks," the "two hooks from the first plurality of hooks on the front side of the hanging beam," and the "two hooks from the second plurality of hooks on the back side of the hanging beam," totaling eight hooks?  For the purpose of examination, the Examiner considers the instant limitations in lines 2-4 to be --wherein each group comprises two hooks from the first plurality of hooks on the front side of the hanging beam and two hooks from the second plurality of hooks on the back side of the hanging beam--.  Appropriate correction is required.
Regarding claim 40, there is insufficient antecedent basis for the limitation "the lifting controller" (claim 40, line 2) in the claim.  Also, it is not clear as to whether the "lifting controller" in claim 40 (line 2) and the "controller" of the "lifting device" in claim 34 
Regarding claim 42, it is recited in line 2, "a hand crank for turning the threaded mechanism."  According to claim 34, the "threaded mechanism" comprises a screw and a nut (see line 19).  It is not clear as to how the nut can be turned by the "hand crank" as the screw moves axially though the nut.  For the purpose of examination, the Examiner considers the instant limitations in line 2 to be --a hand crank for turning the screw--.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, and Okano (JP 2-249893 A1)1.
Regarding claim 23, Anderson discloses a load-leveling hanging and lifting system (21, fig 2) comprising: a ceiling attachment member (41, fig 3) for mounting inside a structure (col 1, lines 5-8, e.g., retail store); a line (23, fig 3) having a first end (23a, fig 3, see annotation, the left distal end of the line 23 attached to the ceiling attachment member 41) and a second end (23b, fig 3, see annotation, the right distal end of the line 23 attached to the drum 53), wherein the line is attached at the first end to the ceiling attachment member (see Figure 3); a lifting device (43, fig 3) comprising: a drum (53, fig 7) for winding and unwinding the line (see Figure 7, see col 2, lines 9-35), wherein the line is attached at the second end to the drum (see Figures 3 and 7); a motor (49, fig 7) coupled to the drum to apply a torque thereto (see Figure 7, see col 2, lines 24-35); a guide (52, fig 3, see annotation, the guide of the lifting device 43, also see Figure 7) to direct the line onto the drum (see Figure 7); and a controller (45, fig 7); a carriage (5, fig 3) with a first pulley (27, fig 3) and a second pulley (25, fig 3), wherein the line passes downward from the drum, around the first pulley, around the second pulley and upward to the ceiling attachment member (see Figure 3); and hanging members (7, 9, 11, fig 3) configured for attaching objects (1, 13, figs 1 & 3) thereto.





    PNG
    media_image1.png
    401
    756
    media_image1.png
    Greyscale

[AltContent: textbox (23a – First End)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (23b – Second End)]




[AltContent: textbox (52 – Guide)]

    PNG
    media_image2.png
    438
    474
    media_image2.png
    Greyscale



[AltContent: textbox (52 – Guide)]
[AltContent: arrow]



Anderson does not disclose the load-leveling hanging and lifting system, (1) wherein the load-leveling and lifting system further comprises: an overhead mounting system for mounting inside the structure; wherein the line is attached at the first end to the overhead mounting system; wherein the lifting device is attached to the overhead mounting system; wherein the line pass downward from the drum, around the first pulley, around the second pulley and upward to the overhead mounting system; wherein 
With respect to the missing limitations (1) above, Hall teaches a hanging and lifting system (col 19, lines 48-60) comprising: an overhead mounting system (130b, fig 33) for mounting inside a structure (col 19, line 49); a plurality of lifting devices (10, fig 33, col 19, lines 49-54) attached to the overhead mounting system; wherein the plurality of lifting devices are adapted to be removably attach at multiple points along the overhead mounting system (col 19, lines 48-60).

    PNG
    media_image3.png
    364
    550
    media_image3.png
    Greyscale










With respect to the missing limitations (2) above, Okano teaches a load-leveling hanging and lifting system (translation, page 2, line 2, the automatic leveling device as shown in Figure 1) comprising: a carriage (4a, fig 1, see annotation, the upper carriage of the wire mounting bracket 4); a hanging beam (7, fig 1) suspended from the carriage and configured for attaching multiple objects (8, fig 1) thereto; hanging members (7a, fig 1, see annotation, the lower hanging members attached to the hanging beam 7) 


    PNG
    media_image4.png
    492
    384
    media_image4.png
    Greyscale



[AltContent: connector][AltContent: textbox (4a – Carriage)]

[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: textbox (7a – Hanging Member)][AltContent: textbox (7a – Hanging Member)]

[AltContent: textbox (4b – Nut)]




Accordingly, Anderson, as modified by Hall and Okano with respect to claim 23, teaches a load-leveling hanging and lifting system (Anderson: 21, fig 2) comprising: an overhead mounting system (Hall: 130b, fig 33) for mounting inside a structure (Anderson: col 1, lines 5-8, e.g., retail store; Hall: col 19, line 49); a line (Anderson: 23, fig 3) having a first end (Anderson: 23a, fig 3, see annotation, the left distal end of the line 23 attached to the ceiling attachment member 41) and a second end (Anderson: 23b, fig 3, see annotation, the right distal end of the line 23 attached to the drum 53), 
Regarding claim 24, the load-leveling hanging and lifting system further comprising a level indicator (Okano: 5, fig 1).
Regarding claim 34, Anderson, as modified by Hall and Okano (see above discussions with respect to claim 23), teaches a load-leveling hanging and lifting system (Anderson: 21, fig 2) comprising: an overhead mounting system (Hall: 130b, fig 33) for mounting inside a structure (Anderson: col 1, lines 5-8, e.g., retail store; Hall: col 19, line 49); a line (Anderson: 23, fig 3) having a first end (Anderson: 23a, fig 3, see annotation, the left distal end of the line 23 attached to the ceiling attachment member 41) and a second end (Anderson: 23b, fig 3, see annotation, the right distal end of the line 23 attached to the drum 53), wherein the line is attached at the first end to the overhead mounting member (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60); a lifting device (Anderson: 43, fig 3) attached to the overhead mounting system (Anderson: see Figure 3; Hall: see Figure 33, see col 19, lines 48-60) and comprising: a drum (Anderson: 53, fig 7) for winding and unwinding the line (Anderson: see Figure 7, see col 2, lines 9-35), wherein the line is attached at the second end to the drum (Anderson: see Figures 3 and 7); a motor (Anderson: 49, fig 7) coupled to the drum to apply a torque thereto (Anderson: see Figure 7, see col 2, lines 24-35); a guide (Anderson: 52, fig 3, see annotation, the guide of the lifting device 43, also see Figure 7) to direct the line onto the drum (Anderson: see Figure 7); and a controller (Anderson: 
Regarding claim 35, the load-leveling hanging and lifting system further comprising a level indicator (Okano: 5, fig 1).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Votolato           (US 9,691,304 B2).
Regarding claim 25, Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system, wherein the level indicator is a spirit level.
Votolato teaches a load-leveling hanging and lifting system (10, fig 2) comprising: a level indicator (28, fig 2), wherein the level indicator is a spirit level (col 3, lines 27-29).

    PNG
    media_image5.png
    470
    606
    media_image5.png
    Greyscale










Votolato is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach a spirit level (Votolato: 28, fig 1, .

Claims 26-30, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), Ballenger (US 3,924,751), and Ellis et al. (GB 2412002 A)2, hereinafter Ellis.
Regarding claim 26, Anderson, as modified by Hall and Okano with respect to claim 23, teaches the load-leveling hanging and lifting system further comprising a first plurality of hanging elements (Anderson: 10, fig 6, also see Figures 3 and 5) attached to a front side (Okano: see Figure 1; Anderson: see Figures 3-6) of the hanging beam and a second plurality of hanging elements (Anderson: 10, fig 6, also see Figures 3 and 5) attached to a back side of the hanging beam (Okano: see Figure 1; Anderson: see Figures 3-6).
Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system further comprising a first plurality of hooks on a front side of the hanging beam and a second plurality of hooks on a back side of the hanging beam.



    PNG
    media_image6.png
    539
    583
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    367
    442
    media_image7.png
    Greyscale









It is well known in the art that hooks are conventional hangers for hanging a variety of objects.  For example, Ballenger explicitly teaches that hooks (20, 22, fig 3) are configured to hang bicycles (see Figure 1, see col 3, lines 45-49); and Ellis explicitly teaches that hooks (54, fig 2) are configured to hang signs (30, fig 2, page 5, lines 1-7).



    PNG
    media_image8.png
    699
    708
    media_image8.png
    Greyscale










Ballenger and Ellis are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanging elements (Anderson: 10, fig 6) as a first plurality of hooks (Ballenger: 20, fig 3) on a front side of the hanging beam (Okano: 7, fig 1) and a second plurality of hooks (Ballenger: 22, fig 3) on a back side of the hanging beam (Ballenger: col 3, lines 21-27 and 57-62, the hooks 20, 22 can be welded to the front surface 16 and the rear surface 18, respectively) as taught by Ballenger.  The motivation would have been to accommodate a variety of objects to be lifted with hooks, thereby increasing the utility of the load-leveling hanging and lifting system, and/or to allow convenient replacement of signs with hooks.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 26.
Regarding claim 27, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each hook (Ballenger: 20, 22, fig 3) is stamped from the front side or the back side of the hanging beam.
Note that the limitations "each hook is stamped from the front side or the back side of the hanging beam" of claim 27 are product-by-process limitations, i.e., "each hook" being product whereas "is stamped from the front side or the back side of the hanging beam" being process, thereby rendering claim 27 as a product-by-process claim.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As discussed above, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the product, i.e., each hook (Ballenger: 20, 22, fig 3).  Therefore, claim 27 is unpatentable regardless of the process of production, i.e., how each hook is formed or made.
Regarding claim 28, wherein the first plurality of hooks and the second plurality of hooks are arranged in groups (Ballenger: see Figures 1 and 3, e.g., one front hook 20 and one rear hook 22 form a group and so the hooks 20, 22 as shown in Figures 1 and 3 define two groups).
Regarding claim 29, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each group comprises two hooks, one hook from the first plurality of hooks on the front side of the hanging beam and one hook from the second plurality of hooks on the back side of the hanging beam (Ballenger: see Figures 1 and 3, e.g., one front hook 20 and one rear hook 22 form a group and so the hooks 20, 22 as shown in Figures 1 and 3 define two groups).
Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), does not explicitly teach the load-leveling hanging and lifting system, wherein each group comprises four hooks, two hooks from the first plurality of hooks on the front side of the hanging beam and two hooks from the second plurality of hooks on the back side of the hanging beam.
Since Ballenger expressly teaches that any number of hooks could be provided for hanging objects (Ballenger: col 7, lines 32-37), it would have been an obvious matter of design choice to one of ordinary skill in the art to form each group of hooks (Ballenger: 20, 22, fig 3) with four hooks, two hooks (Ballenger: 20, fig 3) from the first plurality of hooks on the front side of the hanging beam and two hooks (Ballenger: 22, fig 3) from the second plurality of hooks on the back side of the hanging beam, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to accommodate signs with different mounting locations.  Therefore, it would have been obvious to modify the combination of Anderson, Hall, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 29.
Regarding claim 30, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), does not teach the load-leveling hanging and lifting system further comprising three groups of hooks.
Since Ballenger expressly teaches that any number of hooks could be provided for hanging objects (Ballenger: col 7, lines 32-37), it would have been an obvious matter of design choice to one of ordinary skill in the art to additionally provide three groups of hooks (Ballenger: 20, 22, fig 3), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would have been to accommodate signs with different mounting locations.  Therefore, it would have been obvious to modify the combination of Anderson, Hall, Okano, Ballenger, and Ellis to obtain the invention as specified in claim 30.
Regarding claim 33, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein the hanging beam is configured to hold and lift bicycles (Ballenger: see Figure 1; Anderson: see Figure 2; Okano: see Figure 1).
Regarding claim 37, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, further comprising a first plurality of hooks (Ballenger: 20, fig 3, col 3, lines 21-27 and 57-62, the hooks 20 can be welded to the front surface 16) on a front side of the hanging beam and a second plurality of hooks (Ballenger: 22, fig 3, col 3, lines 21-27 and 57-62, the hooks 22 can be welded to the rear surface 18) on a back side of the hanging beam (Ballenger: see Figures 1 and 3; Okano: see Figure 1; Anderson: see Figure 5).
Regarding claim 38, Anderson, as modified by Hall, Okano, Ballenger, and Ellis (see above discussions with respect to claims 23 and 26), teaches the load-leveling hanging and lifting system, wherein each hook (Ballenger: 20, 22, fig 3) is stamped from the front side of the hanging beam or the back side of the hanging beam (see above discussions of product-by-process claim with respect to claim 27).

Claims 31 and 42, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Watts (US 10,511,747 B2).
Regarding claim 31, Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system further comprising a hand crank attached to the threaded mechanism.
Watts teaches a hanging apparatus (see Figure 4B) comprising: a power source (404, fig 4B) including a motor (col 4, line 32) and a hand crank (col 4, line 32).

    PNG
    media_image9.png
    116
    689
    media_image9.png
    Greyscale




Watts is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to attach a hand crank (Watts: col 4, line 32) to the threaded mechanism (Okano: 4b, 6, fig 1, see annotation) in addition to the motor (Okano: 3, fig 1) as taught 
Regarding claim 42, Anderson, as modified by Hall, Okano, and Watts (see above discussions with respect to claims 23 and 31), teaches the load-leveling hanging and lifting system further comprising a hand crank (Watts: col 4, line 32) for turning the threaded mechanism to achieve a level condition in the event that the leveling motor loses power (Okano: see Figure 1).

Claims 32 and 40, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al. (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Morga et al. (US 9,469,171 B2), hereinafter Morga.
Regarding claim 32, Anderson, as modified by Hall and Okano with respect to claim 23, teaches the load-leveling hanging and lifting system, wherein the controller is configured to communicate with and receive commands from a remote control unit (Anderson: 15, fig 1, col 2, lines 18-20).
Anderson, as modified by Hall and Okano with respect to claim 23, does not teach the load-leveling hanging and lifting system, wherein the controller is configured to communicate with and receive commands from a smart phone.



    PNG
    media_image10.png
    116
    690
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    147
    692
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    148
    684
    media_image12.png
    Greyscale



Morga is analogous art because it is at least from the same filed of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the remote control unit (Anderson: 15, fig 1) as a smart phone (Morga: col 6, line 43), such that the controller is configured to communicate with and receive commands from the smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20), as taught by Morga.  The motivation would have been to allow the user to call and receive calls from other people for efficient communication while control the load-leveling hanging and lifting system via a smart phone, thereby increasing the overall utility of the remote control unit.  Therefore, it would have been obvious to combine Anderson, Hall, Okano, and Morga to obtain the invention as specified in claim 32.
Regarding claim 40, Anderson, as modified by Hall, Okano, and Morga (see above discussions with respect to claims 23 and 32), teaches the load-leveling hanging and lifting system, wherein the lifting controller is adapted to communicate with and receive commands from a smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20).
Anderson, as modified by Hall, Okano, and Morga (see above discussions with respect to claims 23 and 32), does not teach the load-leveling hanging and lifting system, wherein both the lifting controller and leveling controller are adapted to communicate with and receive commands from a smart phone.
Morga teaches a leveling and lifting system (2, fig 1) comprising: a plurality of lifting and leveling controllers configured to communicate with and receive commands from a smart phone (col 6, lines 20-64, the cell phone is wirelessly connected to the one or more controllers for the lifting device and is used to view movement of the hitch device and control the movement of the hitch device, therefore, the cell phone is a smart phone).

    PNG
    media_image10.png
    116
    690
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    147
    692
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    148
    684
    media_image12.png
    Greyscale




.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), and Levine             (US 2018/0014989 A1).
Regarding claim 36, Anderson, as modified by Hall and Okano (see above discussions with respect to claim 23), does not explicitly teach the load-leveling hanging and lifting system, wherein the level indicator is an accelerometer.
Levine teaches an apparatus (100, fig 1) comprising: a level indicator (561, fig 22), wherein the level indicator is an accelerometer (paragraph 0073, lines 7-12).

    PNG
    media_image13.png
    190
    704
    media_image13.png
    Greyscale



.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,529,274), hereinafter Anderson, in view of Hall et al.          (US 9,399,566 B2), hereinafter Hall, Okano (JP 2-249893 A1), Morga et al.               (US 9,469,171 B2), hereinafter Morga, and Levine (US 2018/0014989 A1).
Regarding claim 41, Anderson, as modified by Hall, Okano, Morga, and Levine (see above discussions with respect to claims 23, 36, and 40), teaches the load-leveling hanging and lifting system, wherein the leveling motor starts upon a command received from a smart phone (Morga: col 6, lines 20-64; Anderson: col 2, lines 18-20) and stops when the accelerometer indicates that the hanging beam is in a level condition (Okano: translation, page 2, lines 14-34).




Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Okano, including a machine translation, was provided in the Office action mailed 04/06/2020. 
        2 A copy of Ellis was provided in the Office action mailed 08/11/2021.